Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
Applicant's amendment necessitated the new grounds of rejection while using the same prior art references that are interpreted differently in response to the claim amendments and in view of the assumptions made in the new 35 USC 112(b) rejections below.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(a) rejection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more sealing elements” of the one or more barriers (see independent claims 1 and 15 and dependent claims 8-9, 22-23, and 30-31) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: on page 2 at the fourth line from the bottom of page 2, it is suggested to replace the article “a” with --the-- in the phrase “to form a seal between” to avoid a double inclusion issue for the claim term “a seal”.
Claim 8 is objected to because of the following informalities: in lines 2-3, the phrase “is comprised has” is awkward and unclear.
Claim 13 is objected to because of the following informalities: in line 1, it is suggested to insert the article --a-- before the phrase “means for” to improve clarity.
Claim 29 is objected to because of the following informalities: in lines 1-2, it is suggested to replace the article “a” with --the-- in the claim term “a fish” to avoid a double inclusion issue.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 28 lines 1-2, the limitation “a means for mechanically latching to a fish” invokes 35 USC 112(f) because the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function. For examination purposes, the limitation further comprises the structural elements of a “grapple or slips” as recited in specification paragraph [0010] (“the means for attaching to the fish, for example a grapple or slips”).

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for overlapping the downhole tubular to create a mechanical joint that resists relative axial movement of the downhole tool with respect to the downhole tubular in at least one direction” in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-20, and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 15 and dependent claims 8-9, 22-23, and 30-31, the claims recite a plurality of sealing elements comprising one or more barriers, and the claims also recite each of the one or more barriers being comprised of one or more sealing elements. The claim language is confusing because the metes and bounds are unclear between the claim terms “plurality of sealing elements”, “one or more barriers”, and “one or more sealing elements”. For examination purposes, it is assumed that the plurality of sealing elements comprises one or more barriers, and it is assumed that the one or more barriers and the one or more sealing elements refer to the same structures and are not separate structures.
Regarding claim 23, it is not clear what claim it is supposed to depend from since claim 21 has been canceled. For examination purposes, it is assumed that claim 23 depends on claim 15.
Regarding claim 28, the metes and bounds are unclear between the “fish” recited in line 2 of claim 28 in comparison to the “downhole tubular” recited in parent claim 15. For examination purposes, it is assumed that the downhole tubular comprises the fish.
Claim(s) 2-6, 10-14, 16-20, 24-27, and 29 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In view of the 35 USC 112(f) claim interpretation for claim 28, claim 29 does not further limit parent claim 28 because the scope of claim 28 and claim 29 are identical.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-17, 20, and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. US20100258311 in view of Carragher US10309187.
Regarding independent claim 1, Craig discloses, in Figures 1-5 (it is noted that patch seals 20a and 20c are the upside-down configuration of the patch seal configuration shown in Figures 4-5, while Figures 4-5 depict the configuration of the patch seals 20b and 20d; Figure 2 shows how patch seals 20a and 20c are configured in the reverse/opposite direction relative to the patch seals 20b and 20d; see the table below that compares two figures side-by-side),
A downhole tool (Craig; Fig. 1-5; assembly of packer segment 18 that comprises tubular casing patch bowl 16, grapple segment 32, tubular guide 21, and tubular seal protector sleeve 22) for joining a string of pipe (Craig; Fig. 1; assembly of tubular top sub 12 and tubular extension sub 14) to which the downhole tool is attached to a downhole tubular (Craig; Fig. 5; steel casing stub new inner tube 66; it is noted that the steel tube 66 has the same metallic hatch marks as the steel second part 60 in which second part 60 is a steel material per [0040]) in a wellbore (Craig; Fig. 1), the downhole tool comprising (Craig; Fig. 1-5): a connector (Craig; Fig. 5; the outer radial surface of the top portion of casing stub new inner tube 66 that engages with patch seals 20a-20d) disposed on an upper end of the downhole tool capable of joining the upper end (Craig; Fig. 5; the top distal end portion of casing stub new inner tube 66) of the downhole tool to the string of pipe (Craig; Fig. 5); a catch (Craig; Fig. 1 and 3; assembly of grapple segment 32 and tubular casing patch bowl 16) adapted to join a lower end (Craig; Fig. 1; the assembly of grapple segment 32, and tubular guide 21) of the downhole tool to an upper end (Craig; Fig. 5; the top distal end portion of casing stub new inner tube 66) of the downhole tubular by lowering the downhole tool to overlap the lower end of the downhole tool with the upper end of the downhole tubular (Craig; Fig. 5); and at least one seal capable of creating a seal between the lower end of the downhole tool and the downhole tubular where they overlap (Craig; Fig. 1-2 and 5; patch seals 20a-20d); wherein the downhole tool defines a hollow passageway capable of communicating fluid between the string of pipe and the downhole tubular once the downhole tool is joined to the string of pipe and the downhole tubular (Craig; Fig. 1); and wherein the seal (Craig; Fig. 1-2 and 5; patch seals 20a-20d) comprises a housing (Craig; the portion of the tubular casing patch bowl 16 that forms housing grooves 24a-24d so that the grooves 24a-24d substantially surround and house their corresponding patch seals 20a-20d); and a plurality of sealing elements (Craig; patch seals 20a-20d), the plurality of sealing elements comprising: one or more metal sealing elements (Craig; Fig. 5; [0040] steel metal alloy material for second part 60) made of a metal or metal alloy with a melting point (Craig; Fig. 5; [0040] steel metal alloy material for second part 60; the steel metal allow material has an inherent melting point) than an annealing temperature of the tubular (Craig; Fig. 5; the steel metallic tubular has an annealing temperature for steel; steel casing stub new inner tube 66; it is noted that the steel tube 66 has the same metallic hatch marks as the steel second part 60 in which second part 60 is a steel material per [0040]); one or more barriers (Craig; Fig. 4-5; the third parts 78 of patch seals 20a and 20c that are positioned below/downstream of the second parts 60 to provide bottom support for the second parts 60 as shown in Figure 2), each of the one or more barriers being comprised of one or more sealing elements made of rubber, non-rubber elastomer, or a metal or metal alloy other than the metal or metal alloy used for the one or more metal sealing elements (Craig; Fig. 4-5; the metallic hatch marks for third part/barrier 78 are different from the metallic hatch marks for second part/sealing element 60).

    PNG
    media_image1.png
    122
    177
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    582
    media_image2.png
    Greyscale

Figure 2
Figure 4 (upside-down view for comparison purposes)
Patch seals 20a and 20c are analogous to the patch seal shown in the upside-down view of Figure 4.


Craig does not teach one or more melting metal sealing elements made of a metal or metal alloy with a melting point lower than an annealing temperature of the tubular; and one or more barriers for controlling the flow of liquid metal or metal alloy that results from melting of at least one of the melting metal sealing elements when a heater is operated within the vicinity of the seal to form a seal between the housing and the downhole tubular upon subsequent solidification of the liquid metal.
Carragher teaches one or more melting metal sealing elements made of a metal or metal alloy with a melting point lower than an annealing temperature of the tubular (Carragher; Fig. 4; eutectic/bismuth alloy 157 has a melting point lower than the annealing temperature for steel); and the flow of liquid metal or metal alloy that results from melting of at least one of the melting metal sealing elements when a heater is operated within the vicinity of the seal to form a seal between the housing and the downhole tubular upon subsequent solidification of the liquid metal (Carragher; Fig. 4; deploying a heater 155 on a wireline 154 for melting the eutectic/bismuth alloy 157 by applying heat for a short period of time to the for the purpose of causing the alloy to melt and sag and flow around a stranded object/“fish” 160 and thus merge with the stranded object/“fish” 160 when the melted alloy has cooled so that the stranded object/“fish” 160 can subsequently be “fished”/retrieved to the surface; col. 3:41-52).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the composition/material for the one or more melting metal sealing elements as taught by Craig with the composition/material of the eutectic/bismuth alloy 157 as taught by Carragher since both metallic materials are known elements that obtain the predictable result of providing a meltable and re-solidifying coupling means that cooperate with downhole fishing/retrieving assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). Performing the substitution yields one or more melting metal sealing elements made of a metal or metal alloy with a melting point lower than an annealing temperature of the tubular; and one or more barriers for controlling the flow of liquid metal or metal alloy that results from melting of at least one of the melting metal sealing elements when a heater is operated within the vicinity of the seal to form a seal between the housing and the downhole tubular upon subsequent solidification of the liquid metal. Also, performing the substitution results in a downhole tool that is compatible with and cooperates with a corresponding wireline heater 155 to temporarily melt the eutectic/bismuth alloy 157 as taught by Carragher.

Regarding claim 2, Craig in view of Carragher teaches wherein the melting metal sealing elements are made from an alloy of bismuth and at least one other elemental metal (Carragher; Fig. 4; eutectic/bismuth alloy 157).

Regarding claim 3, Craig in view of Carragher teaches wherein the melting metal sealing elements are made from a eutectic alloy (Carragher; Fig. 4; eutectic/bismuth alloy 157).

Regarding claim 6, Craig in view of Carragher teaches wherein the metal or metal alloy form which the one or more melting metal sealing elements are made increases in volume when the metal or metal alloy changes from liquid form to solid form (Carragher; Fig. 4; eutectic/bismuth alloy 157 will inherently increase in volume when changing form from liquid state to solid state).

Regarding claim 8, Craig in view of Carragher teaches wherein the one or more sealing elements of which each of the one or more barriers is comprised has a melting point than the melting point of the melting metal sealing elements (Craig; Fig. 5; medial/third part 78).
The previously recited combination of Craig in view of Carragher is silent regarding wherein the one or more sealing elements of which each of the one or more barriers is comprised has a higher melting point than the melting point of the melting metal sealing elements.
Carragher teaches has a higher melting point than the melting point of the melting metal sealing elements (Carragher; col. 3:54-59 “higher melting point” “so that it remains in its solid state when the alloy flows” to “enhance the gripping of the object by the alloy as it solidifies”; col. 4:21-23 examples include steel or aluminum).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the material as taught by Craig in view of Carragher with the higher melting point material such as steel or aluminum as taught by Carragher since the materials are known elements that obtain the predictable result of providing a barrier/sealing means that cooperate with downhole fishing/retrieving assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 9, Craig in view of Carragher teaches wherein each of the one or more barriers are comprised of one or more sealing elements, and wherein each sealing element is made from a material selected from a group consisting of with a melting point than the melting point of the melting metal sealing elements. (Craig; Fig. 5; medial/third part 78).
The previously recited combination of Craig in view of Carragher is silent regarding a material selected from a group consisting of rubbers, non-rubber elastomers, and metals with a melting point higher than the melting point of the melting metal sealing elements.
Carragher teaches a material selected from a group consisting of rubbers, non-rubber elastomers, and metals with a melting point higher than the melting point of the melting metal sealing elements (Carragher; col. 3:54-59 “higher melting point” “so that it remains in its solid state when the alloy flows” to “enhance the gripping of the object by the alloy as it solidifies”; col. 4:21-23 examples include steel or aluminum).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the material as taught by Craig in view of Carragher with the higher melting point material such as steel or aluminum as taught by Carragher since the materials are known elements that obtain the predictable result of providing a barrier/sealing means that cooperate with downhole fishing/retrieving assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 10, Craig in view of Carragher teaches wherein the string of pipe and the downhole tubular are casing pipes (Craig; Fig. 1 and 5).

Regarding claim 11, Craig in view of Carragher teaches wherein the catch (Craig; Fig. 1 and 3; assembly of grapple segment 32 and tubular casing patch bowl 16) comprises a fishing tool (Craig; Fig. 3; grapple 34).

Regarding claim 12, Craig in view of Carragher teaches wherein the fishing tool comprises a grapple or slips (Craig; Fig. 3; grapple 34 with wickers 35).

Regarding claim 13, Craig in view of Carragher teaches wherein the catch comprises means for overlapping the downhole tubular to create a mechanical joint that resists relative axial movement of the downhole tool with respect to the downhole tubular in at least one direction (Craig; Fig. 3; assembly of catch surface 40 and tapered slip surfaces 38).

Regarding claim 14, Craig in view of Carragher teaches wherein the means for overlapping the downhole tubular to create the mechanical joint that resists relative axial movement of the downhole tool with respect to the downhole tubular in at least one direction comprises one or more of a grapple and a slip (Craig; Fig. 3; tapered slip surfaces 38).

Regarding independent claim 15, Craig in view of Carragher teaches the invention substantially the same as described above in reference to independent claim 1, and
A method (Craig; Fig. 1-5) of connecting a string of pipe (Craig; Fig. 1; assembly of tubular top sub 12 and tubular extension sub 14) to an end (Craig; Fig. 5; the top distal end portion of casing stub new inner tube 66) of a downhole tubular (Craig; Fig. 5; casing stub new inner tube 66) in a wellbore (Craig; Fig. 1), the method comprising: lowering a downhole tool (Craig; Fig. 1-5; assembly of packer segment 18 that comprises tubular casing patch bowl 16, grapple segment 32, tubular guide 21, and tubular seal protector sleeve 22) into the wellbore on the end of the string of pipe (Craig; Fig. 1), the downhole tool comprising a catch (Craig; Fig. 1 and 3; assembly of grapple segment 32 and tubular casing patch bowl 16) and a seal (Craig; Fig. 1-2 and 5; patch seals 20a-20d), the seal comprising a housing (Craig; the portion of the tubular casing patch bowl 16 that forms housing grooves 24a-24d so that the grooves 24a-24d substantially surround and house their corresponding patch seals 20a-20d) and a plurality of sealing elements (Craig; patch seals 20a-20d); overlapping a lower end (Craig; Fig. 1; the assembly of grapple segment 32, and tubular guide 21) of the downhole tool and an upper end (Craig; Fig. 5; the top distal end portion of casing stub new inner tube 66) of the downhole tubular and setting the catch to form a connection between the lower end of the downhole tool and the upper end of the downhole tubular where they overlap (Craig; Fig. 5); wherein the plurality of sealing elements (Craig; patch seals 20a-20d) comprises: one or more melting metal sealing elements (Craig; Fig. 5; [0040] steel metal alloy material for second part 60) made of a metal or metal alloy with a melting point (Craig; Fig. 5; [0040] steel metal alloy material for second part 60; the steel metal allow material has an inherent melting point) lower (Carragher; Fig. 4; eutectic/bismuth alloy 157 has a melting point lower than the annealing temperature for steel) than an annealing temperature of the tubular (Craig; Fig. 5; the steel metallic tubular has an annealing temperature for steel; steel casing stub new inner tube 66; it is noted that the steel tube 66 has the same metallic hatch marks as the steel second part 60 in which second part 60 is a steel material per [0040]), and one or more barriers (Craig; Fig. 4-5; the third parts 78 of patch seals 20a and 20c that are positioned below/downstream of the second parts 60 to provide bottom support for the second parts 60 as shown in Figure 2) for controlling the flow of liquid metal or metal alloy that results from melting of at least one of the melting metal sealing elements to form the partial seal, each of the one or more barriers being comprised of one or more sealing elements that are not a melting metal sealing element (Craig; Fig. 4-5; the metallic hatch marks for third part/barrier 78 are different from the metallic hatch marks for second part/sealing element 60).
The previously recited combination of Craig in view of Carragher is silent regarding melting the melting metal sealing elements by heating the melting metal sealing elements; stopping heating of the metal sealing elements after they melt to allow the melting metal to solidify to form at least a partial seal between the downhole tool and the end of the downhole tubular.
Carragher teaches melting the melting metal sealing elements by heating the melting metal sealing elements; stopping heating of the metal sealing elements after they melt to allow the melting metal to solidify to form at least a partial seal between the downhole tool and the end of the downhole tubular (Carragher; Fig. 4; col. 3:41-52; deploying a heater 155 on a wireline 154 for melting the eutectic/bismuth alloy 157 by applying heat for a short period of time to the for the purpose of causing the alloy to melt and sag and flow around a stranded object/”fish” 160 and thus merge with the stranded object/”fish” 160 when the melted alloy has cooled so that the stranded object/”fish” 160 can subsequently be “fished” and retrieved to the surface).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Craig in view of Carragher to include the steps of melting by heating, stopping the heating, and forming the partial seal upon cooling as taught by Carragher for the purpose of merging the downhole tool with the downhole tubular to create a fused and sealed casing patch that is also retrievable to the surface when the downhole tubular is no longer needed in the wellbore.

Regarding claim 16, Craig in view of Carragher teaches wherein the melting metal sealing elements are made from an alloy of bismuth and at least one other elemental metal (Carragher; Fig. 4; eutectic/bismuth alloy 157).

Regarding claim 17, Craig in view of Carragher teaches wherein the melting metal sealing elements are made from a eutectic alloy (Carragher; Fig. 4; eutectic/bismuth alloy 157).

Regarding claim 20, Craig in view of Carragher teaches wherein the melting point of the metal or metal alloy from which the one or more melting metal sealing elements are made increases in volume when the metal or metal alloy changes from liquid form to solid form (Carragher; Fig. 4; eutectic/bismuth alloy 157 will inherently increase in volume when changing form from liquid state to solid state).

Regarding claim 22, Craig in view of Carragher teaches wherein the one or more sealing elements comprising each of the one or more barriers are made of material with a melting point than the melting point of the metal or metal alloy from which the one or more melting metal sealing elements are made (Craig; Fig. 5; medial/third part 78).
The previously recited combination of Craig in view of Carragher is silent regarding wherein the one or more sealing elements comprising each of the one or more barriers are made of material with a higher melting point than the melting point of the metal or metal alloy from which the one or more melting metal sealing elements are made.
Carragher teaches a higher melting point than the melting point of the metal or metal alloy from which the one or more melting metal sealing elements are made (Carragher; col. 3:54-59 “higher melting point” “so that it remains in its solid state when the alloy flows” to “enhance the gripping of the object by the alloy as it solidifies”; col. 4:21-23 examples include steel or aluminum).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the material as taught by Craig in view of Carragher with the higher melting point material such as steel or aluminum as taught by Carragher since the materials are known elements that obtain the predictable result of providing a barrier/sealing means that cooperate with downhole fishing/retrieving assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 23, Craig in view of Carragher teaches wherein each of the one or more sealing elements comprising the one or more barriers is made at least in part from a material selected from a group consisting of with a melting point than the melting point of the metal or metal alloy from which the one or more melting metal sealing elements are made (Craig; Fig. 5; medial/third part 78).
The previously recited combination of Craig in view of Carragher is silent regarding a material selected from a group consisting of rubbers, non-rubber elastomers, and metals with a melting point higher than the melting point of the melting metal sealing elements.
Carragher teaches a material selected from a group consisting of rubbers, non-rubber elastomers, and metals with a melting point higher than the melting point of the melting metal sealing elements (Carragher; col. 3:54-59 “higher melting point” “so that it remains in its solid state when the alloy flows” to “enhance the gripping of the object by the alloy as it solidifies”; col. 4:21-23 examples include steel or aluminum).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the material as taught by Craig in view of Carragher with the higher melting point material such as steel or aluminum as taught by Carragher since the materials are known elements that obtain the predictable result of providing a barrier/sealing means that cooperate with downhole fishing/retrieving assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 24, Craig in view of Carragher teaches wherein the downhole tubular is casing pipe (Craig; Fig. 5).

Regarding claim 25, Craig in view of Carragher teaches wherein heating the melting metal sealing elements comprises applying heat from a heater lowered into the wellbore close enough to the melting metal sealing elements to melt the melting metal sealing elements when heat is applied from the heater (Carragher; Fig. 4; col. 3:41-52; deploying a heater 155 on a wireline 154 for melting the eutectic/bismuth alloy 157 by applying heat for a short period of time to the for the purpose of causing the alloy to melt and sag and flow around a stranded object/”fish” 160 and thus merge with the stranded object/”fish” 160 when the melted alloy has cooled).

Regarding claim 26, Craig in view of Carragher teaches wherein the catch (Craig; Fig. 1 and 3; assembly of grapple segment 32 and tubular casing patch bowl 16) comprises a fishing tool (Craig; Fig. 3; grapple 34).

Regarding claim 27, Craig in view of Carragher teaches wherein the fishing tool comprises one or more of a grapple or slips (Craig; Fig. 3; grapple 34 with wickers 35).

Regarding claim 28, Craig in view of Carragher teaches wherein the catch comprises a means for mechanically latching to a fish (Craig; Fig. 3; grapple 34).

Regarding claim 29, Craig in view of Carragher teaches wherein mechanically latching to a fish comprises one or more of a grapple and a slip (Craig; Fig. 3; grapple 34 with wickers 35).

Regarding claims 30-31, Craig in view of Carragher teaches wherein at least one of the one or more sealing elements (Craig; patch seals 20a-20d) comprising the one or more barriers (Craig; Fig. 4-5; the third parts 78 of patch seals 20a and 20c that are positioned below/downstream of the second parts 60 to provide bottom support for the second parts 60 as shown in Figure 2) is sacrificed during melting of the at least one or more melting metal sealing elements (Carragher; Fig. 4; eutectic/bismuth alloy 157 has a melting point lower than the annealing temperature for steel).

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. US20100258311 in view of Carragher US10309187 as applied to claims 1 and 15 above, and further in view of Carisella et al. US5070788.
Regarding claims 4-5 and 18-19, Craig in view of Carragher teaches wherein the melting point of the metal or metal alloy from which the one or more melting metal sealing elements are made is between (Carragher; Fig. 4; eutectic/bismuth alloy 157).
Craig in view of Carragher is silent regarding wherein the melting point of the metal or metal alloy from which the one or more melting metal sealing elements are made is between 100° C and 250°C and/or between 100° C and 327.5°C.
Carisella teaches wherein the melting point of the metal or metal alloy from which the one or more melting metal sealing elements are made is between 100° C and 250°C and/or between 100° C and 327.5°C (Carisella; col. 11:43-45 eutectic alloy with melting point of 255-degrees F / 124-degrees C; col. 11:25-35 “useful fusible metals” for downhole wellbore applications/operations).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the metal alloy composition and its corresponding melting point as taught by Craig in view of Carragher to be a eutectic alloy with a melting point of 124°C as taught by Carisella for the purpose of providing predictable melting and fusing for some common wellbore temperature environments (Carisella; col. 11:28-30 for well operations operating at temperatures no more than 300-degrees F).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	9/20/22